Citation Nr: 1132602	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  07-38 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for the service-connected status post left shoulder subacromial decompression distal clavicle resection -non-dominant (left shoulder disability) currently rated as 20 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1974.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO confirmed and continued a previously assigned 20 percent rating for the service-connected left shoulder disability.  

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  See also, Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (noting that once a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the "identify the benefit sought" requirement of 38 C.F.R. § 3.155(a) is met and the VA must consider TDIU).  As the Veteran has raised the contention here, it should be addressed as part of the appeal, as reflected on the cover page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that his service-connected left (non-dominant) shoulder disability warrants a rating in excess of 20 percent.  The Veteran also maintains that he is unemployable as a result of his service-connected left shoulder disability.  The Veteran injured his left shoulder during service, and service connection for the disability was established shortly after discharge from service, pursuant to a September 1974 rating decision.  An initial 20 percent rating was assigned, effective from April 20, 1974, the day after discharge from active duty.  

In January 2002, the Veteran underwent shoulder surgery to repair a supraspinatus tear of the left shoulder.  A January 2003 rating decision established a temporary total 100 percent rating based on the need for convalescence following surgery, effective from January 11, 2002 until February 28, 2002.  Thereafter, the 20 percent rating was confirmed and continued effective from March 1, 2002.  

In May 2005, the Veteran submitted his claim for increase which is the subject of this appeal.  In support of his claim, the Veteran reported that his left shoulder was painful and his motion was limited.  He reported that even after his January 2002 surgery, he had no improvement, and was unable to lift anything.  

The claims file reflects that the Veteran is in receipt of Social Security Disability benefits because he is unable to work, in part, due to his left shoulder disability.  

At a VA examination in October 2007, the Veteran reported that his function was limited due to the shoulder pain, and he had a particularly difficult time sleeping due to shoulder pain.  The examination report noted weakness, limitation of motion, and pain on motion, recurrent dislocations, instability, tenderness, but no ankylosis.  

Critically, the examiner also noted that the Veteran had numbness and tingling in the left upper extremity; suggesting that the Veteran's service-connected left shoulder disability includes a neurological component, that could be separately rated.  In light of this finding, the Veteran should be afforded another VA examination to determine the current nature, extent, and severity of any neurological impairment as a result of the service-connected left shoulder disability.  

Additionally, the Veteran's left shoulder disability is current rated as 20 percent disabling based on limitation of motion of the minor arm.  Thus, to warrant a higher rating on the basis of limitation of motion, the evidence would have to show limitation of motion to 25 degrees from the side (which would warrant a 30 percent rating for the minor arm); or, fibrous union of the humerus (which would warrant a 40 percent rating for the minor arm); or, nonunion/false flail joint of the humerus (which would warrant a 50 percent rating for the minor arm); or, loss of head/flail shoulder of the humerus (which would warrant a 70 percent rating for the minor arm); or, ankylosis.  Of the above, the examiner only noted that the Veteran did not have ankylosis of the shoulder.  There was no indication one way or the other as to whether he had any of the other mentioned disabilities which would warrant a rating in excess of 20 percent.  Thus, on remand, the examiner should assess whether the Veteran has motion limited to 25 degrees from the side, fibrous union, nonunion, or loss of head.  

Finally, the Veteran asserts, in his substantive appeal, that he is unable to work due to his service-connected left shoulder disability.  The United States Court of Appeals for Veterans Claims recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.

The Veteran has raised the issue of a total disability rating for compensation based on individual unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a Veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).

In this regard, the Agency of Original Jurisdiction (AOJ) should send the Veteran a duty-to-assist letter in compliance with 38 C.F.R. § 3.159 for the TDIU component of the increased evaluation claim.  This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim. The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  In addition, the letter should provide the Veteran with adequate notice concerning how to substantiate his service connection claims on a secondary basis.  He should also be requested to complete and return a TDIU form.

The law provides that TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In this regard, TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.

If, however, a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

The record reflects that VA outpatient treatment records dated through September 2008 have been obtained; thus, any VA records dated after September 2008 should be obtained and associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The record shows that the Veteran is not working and alleges that his service connected left shoulder disorder prevents him from obtaining gainful employment.  Advise the Veteran of what evidence would substantiate his claim for entitlement to TDIU.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159.  In addition, request that he complete a TDIU claim form, so that he can provide information pertaining to his education, work experience, and training.

2.  Obtain and associate with the claims file any VA treatment records since September 2008 pertinent to the Veteran's left shoulder disability that have not been previously secured.  If none are found, this should be noted in the claims folder.

3.  Schedule the Veteran for VA joints and neurological examinations.  The claims file must be provided to the examiners in conjunction with the examinations.  With respect to the service-connected left shoulder disability, the examiner should describe in detail all symptoms reasonably attributable to the service-connected left shoulder disability and its current severity, including orthopedic symptomatology and neurologic symptoms.

(i).  The examiner should record pertinent medical complaints, symptoms, and clinical findings, including specifically active and passive range of motion in degrees, including the specific limitation of motion due to pain, including at what point the pain begins.  The examiner should specifically indicate whether motion of the left arm is limited to 25 degrees from the side.  The examiner should determine whether the Veteran's left shoulder disability is manifested by fibrous union, nonunion, or loss of head.  

(ii).  The examiner should then set forth the extent of any functional loss present for the service-connected left shoulder disability due to weakened movement, excess fatigability, incoordination, or pain on use.  The examiner should also describe the level of pain experienced by the Veteran and state whether any pain claimed by him is supported by adequate pathology and is evidenced by his visible behavior.  The degree of functional impairment and interference with daily activities, if any, should be described in adequate detail.  Any additional impairment or additional limitation of motion on use, due to pain, or in connection with any flare-up, or repetitive use, should be described in terms of the degree of additional range-of-motion loss.  The conclusions should reflect review of the claims folder, and the discussion of pertinent evidence.  

(iii).  The examiner should address whether the Veteran has a neurological impairment in the left upper extremity that is associated with the service-connected left shoulder disability.  The examiner's attention is directed to the recent VA medical records and examinations in October 2007 indicating that the Veteran has complained of numbness, weakness, and tingling (radiculopathy) in the left upper extremity.  If the examiner determines that the Veteran does have current neurological impairment on the left side, he is asked to provide an opinion as to whether the Veteran's neurological impairment is best described as incomplete paralysis, neuralgia or neuritis of the upper radicular group, or other nerve.  The examiner should also indicate whether the level of severity of the disorder is mild, moderate, or severe.  If a separate neurologic abnormality is not found on the left side, the examiner should reconcile that with the findings shown on the October 2007 examination.  A complete rationale should accompany all opinions.

(iv).  The examiner should also indicate the effect the service-connected left shoulder has, if any, on the Veteran's current level of occupational impairment.  The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence.  The examiner should specifically opine as to whether the Veteran's service-connected disability, as likely as not, prevents him from obtaining and/or maintaining gainful employment, given the Veteran's work history and level of education.

4.  Ensure that the information provided in the examination report satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claims after ensuring that any other development deemed warranted is complete.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


